DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-17, in the reply filed on 11/05/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/05/2021.
Claim Objections
Claims 11-13 and 15-16 are objected to because of the following informalities:  
In reference to claim 11, it is suggested to (1) in line 4, after “the” and before “pipe”, insert “at least one”, (2) in line 5, after “one” and before “pipe end” delete “of”, (3) in line 5, after “the” and before “pipe”, insert “at least one”, (4) in line 5 after “pipe (120),” delete “c”, (5) in line 6, after “the” and before “pipe”, insert “at least one”, (6) in line 7, after “the” and before “pipe end” insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 12, in line 1, after “the” and before “pipe”, it is suggested to insert “at least one”, in order to ensure consistency in the claim language. Appropriate correction is required. 
In reference to claim 13, in line 1, after “the” and before “bush”, it is suggested to insert “enclosing”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 15, it is suggested to (1) in line 1, after “the” and before “bush” insert “enclosing”, in order to ensure consistency in the claim language and (2) amend “then” in line 2 to “ten”. Appropriate correction is required.
In reference to claim 16, in line 1, after “the” and before “bush” it is suggested to insert “enclosing”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuehrer et al. (DE 10 2009 002057) (Fuehrer).

In reference to claims 11-13, Fuehrer teaches a method for producing a cast part, wherein the cast part is made of a die-cast alloy ([0001]; [0006]) (corresponding to a metallic cast component). Fuehrer further teaches a steel pipe 1, which has a partially curved flow channel for a liquid medium is poured into a die-cast part ([0018]) (corresponding to a cast body; and at least one pipe cast in the cast body and through which a medium is flowable; the pipe is a metal pipe). Fig. 2, provided below, teaches the pipe 1 has a pipe connection formed in a surface of the cast blank 4 (corresponding to the pipe comprises a pipe connection formed at or in a surface of the cast body on the at least one of pipe end of the pipe).
	Fuehrer further teaches a closure cap 2 is pressed onto the pipe end 1a so that the interior of the steel pipe 1 is sealed ([0018]) (corresponding to the pipe also comprises an enclosing bush at the pipe end). The closure cap is of the same material as the cast part and forms a metallurgical bond with the cast part; the closure cap becomes a materially integrated part of the cast part ([0006]) (corresponding to the enclosing bush embedded in the cast body; the bush is a metal bush integrally bonded with an enclosing casting material of the cast body).
Given that the cap of Fuehrer is substantially identical to the present claimed enclosing bush in structure, it is clear that the cap of Fuehrer would inherently be capable of effectuating a seal between the pipe end and the casting part.
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 
    PNG
    media_image1.png
    431
    665
    media_image1.png
    Greyscale
1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). 

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenmochi (US 4,740,018).
In reference to claim 11, Kenmochi teaches a manifold is mainly structured with a group of pipes and a cast main body, wherein the group of pipes are cast with metal (col. 2, lines 16-18, 67) (corresponding to a metallic cast component, comprising: a cast body; and at least one pipe cast in the cast body). A fluid flows inside the fluid passage of the group of pipes (col. 3, lines 16-21) (corresponding to through which a medium is flowable). 
	Kenmochi further teaches the end tip of each pipe of the group of pipes which are necessary to be connected to opposite members as a finished product of the manifold are placed corresponding to a pipe connection formed at or in a surface of the cast body on at least one of pipe end of the pipe).
	Kenmochi further teaches a joint in a form of a nut is mounted over the end tip members as shown in Fig. 6, provided below, to project from the outer face member in order to facilitate the connection with opposite members such as a hose or a pipe (col. 2, lines 62-66) (corresponding to the pipe also comprises an enclosing bush at the pipe end). Fig. 6 discloses the joint 16 is embedded in the main body 3 and surrounds the end tip member 5a-5j of the pipe 5 (corresponding to the enclosing bush embedded in the cast body). Kenmochi further teaches the joint provides remarkable sealing effect (no leakage) (col. 5, lines 11-14) (corresponding to effectuating a seal between the pipe end and the cast body).
	Alternatively, given that the nut of Kenmochi is substantially identical to the present claimed enclosing bush in structure, it is clear that the nut of Kenmochi would inherently be capable of effectuating a seal between the end tip member of the pipe and the main body.
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2015/0330405) (Fischer) further in view of Fuehrer.
In reference to claims 11-13, Fischer teaches a bearing housing with the oil, water and air galleries formed by casting the bearing housing casting material around pre-staged pipes, corresponding to a metallic cast component, comprising a cast body; and at least one pipe cast in the cast body; the pipe is a metal pipe). The pipes define one or more of oil, air and water galleries ([0011]) (corresponding to through which a medium is flowable).
	Fischer further teaches each pipe has affixed to it a blanking and positioning cap to prevent any molten metal from entering the pipe bundle and also to locate and constrain the pipes in the core for the casting of the bearing housing; when the bearing housing is machined, the caps are machined off, leaving smooth-bore oil galleries fluidly connecting the various bearings with the oil inlet ([0023]; [0024]) (corresponding to the pipe comprises a pipe connection formed at or in a surface of the cast body on at least one of pipe end of the pipe).
	Fischer does not explicitly teach an enclosing bush at the pipe end, the enclosing bush embedded in the cast body and effectuating a seal between the pipe end and the cast body, as presently claimed. However, Fischer teaches providing caps on the end of the pipe ([0023]).
	Fuehrer teaches a re-casted tube with tube ends arranged in a cast part and the tube ends are surrounded by a closure cap (Abstract). The closure cap is made of the same material as the cast part, in particular a die-cast alloy ([0006]). Fuehrer further teaches since the closure cap is of the same material as the melt, the closure cap forms a metallurgical bond with the melt and becomes a materially integrated part of the cast part ([0006]) (corresponding to an enclosing bush at the pipe end, the enclosing bush embedded in the cast body; the bush is a metal bush integrally bonded with an enclosing casting material of the cast body). A secure sealing of the pipe end is achieved ([0007]).  
	In light of the motivation of Fuehrer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cap of 
	Given that the cap of Fischer in view of Fuehrer is substantially identical to the present claimed enclosing bush in structure, it is clear that the cap of Fischer in view of Fuehrer would intrinsically be capable of effectuating a seal between the end tip member of the pipe and the main body.
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). 
In reference to claims 15 and 16, Fischer in view of Fuehrer teaches the limitations of claim 11, as discussed above.
	Fischer in view of Fuehrer does not explicitly teach the cap has a radial thickness of no less than three millimeters and no greater than ten millimeters or an axial length no less than ten millimeters and no greater than fifteen millimeters, as presently claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the radial thickness and axial length, including over the presently claimed, of the cap for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Alternatively, Fischer in view of Fuehrer discloses the claimed invention except for the cap having a radial thickness of no less than three millimeters and no greater than ten millimeters or an axial length no less than ten millimeters and no greater than fifteen millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention for the cap to have a radial thickness of no less than three millimeters and no greater than ten millimeters and an axial length no less than ten millimeters and no greater than fifteen millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In reference to claim 17, Fischer in view of Fuehrer teaches the limitations of claim 11, as discussed above. Fischer further teaches the cast bearing housing is a turbocharger bearing corresponding to the cast body is a transmission housing component). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Fuehrer as applied to claim 13 above, and further in view of Zinc-Aluminum Foundry Alloys.
The examiner has provided the non-patent literature document, Zinc-Aluminum Foundry Alloys. The citation of prior art in the rejection refers to the provided document.
In reference to claim 14, Fischer in view of Fuehrer teaches the limitations of claim 13, as discussed above.
	Fischer in view of Fuehrer does not explicitly teach the casting material is an aluminum alloy and the metal bush is made of a zinc alloy, as presently claimed. However, Fischer teaches the cast bearing housing is formed of cast iron ([0023]) and Fuehrer teaches the cap and is made of the same material as the cast part ([0006]).
Zinc-Aluminum Foundry Alloys teaches zinc-aluminum foundry alloys have several advantages over other commonly used casting alloys based on iron, aluminum or copper, specifically, compared to cast iron, the alloys have better machinability, can be cast to closer tolerances and have a superior as-cast surface finish (p. 1). Further, compared to aluminum, the alloys are harder and stronger, machine more easily, have superior pressure tightness, and have substantially better wear and bearing characteristics (p. 1). Zinc-Aluminum Foundry Alloys further teaches the advantages to the casting specifier include high tensile strength and hardness, 
In light of the motivation of Zinc-Aluminum Foundry Alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cast bearing housing and cap of Fischer in view of Fuehrer to be made of a zinc-aluminum alloy, in order to provide a material for the bearing housing a cap having better machinability compared to cast iron, better wear and bearing characteristic compared to aluminum and high tensile strength and hardness, excellent machinability, superior pressure tightness, good bearing characteristics and wear characteristics, and thereby arriving at the presently claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuehrer as applied to claim 13 above, and further in view of Zinc-Aluminum Foundry Alloys.
In reference to claim 14, Fischer in view of Fuehrer teaches the limitations of claim 13, as discussed above.
Fuehrer does not explicitly teach the casting material is an aluminum alloy and the metal bush is made of a zinc alloy, as presently claimed. However, Fuehrer teaches the cap and is made of the same material as the cast part and the material is a die-cast alloy ([0006]).
Zinc-Aluminum Foundry Alloys teaches zinc-aluminum foundry alloys have several advantages over other commonly used casting alloys based on iron, aluminum or copper (p. 1). Zinc-Aluminum Foundry Alloys further teaches the advantages to the casting specifier include high tensile strength and hardness, excellent machinability, superior pressure tightness, good 
In light of the motivation of Zinc-Aluminum Foundry Alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cast part and cap of Fuehrer to be made of a zinc-aluminum alloy, in order to provide a material for the bearing housing a cap having better machinability compared to cast iron, better wear and bearing characteristic compared to aluminum and high tensile strength and hardness, excellent machinability, superior pressure tightness, good bearing characteristics and wear characteristics, and thereby arriving at the presently claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuehrer.
In reference to claims 15 and 16, Fuehrer teaches the limitations of claim 11, as discussed above.
	Fuehrer does not explicitly teach the cap has a radial thickness of no less than three millimeters and no greater than ten millimeters or an axial length no less than ten millimeters and no greater than fifteen millimeters, as presently claimed. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to adjust the radial thickness and axial length, including over the presently claimed, of the cap for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Alternatively, Fuehrer discloses the claimed invention except for the cap having a radial thickness of no less than three millimeters and no greater than ten millimeters or an axial length no less than ten millimeters and no greater than fifteen millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention for the cap to have a radial thickness of no less than three millimeters and no greater than ten millimeters and an axial length no less than ten millimeters and no greater than fifteen millimeters, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Glaeser et al. (DE 10 2008 016994) teaches a housing component in a die-cast mold in a die-casting process and forming an internal channel by a pipe (Abstract) and Zlamal et al. (EP 1 466 021) teaches a cast cooling plate body including at least one pipe cast there within (claim 1). However, the rejections using these references would be cumulative to the rejections of record set forth above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARY I OMORI/Examiner, Art Unit 1784